IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2009
                                     No. 08-60447
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




MIGUEL CRUZ-ALVAREZ; YANETTA YAMILET GONZALES-ALVAREZ,

                                                   Petitioners,

v.

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A94 802 040
                                  No. A94 802 041




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Miguel Cruz-Alvarez and his sister, Yanetta Yamilet Gonzales-Alvarez,
natives and citizens of El Salvador, petition for review of the denial of their ap-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60447

plications for asylum and withholding of removal. They argue that they are enti-
tled to asylum because they are members of a particular social groupSSchildren
targeted for recruitment into gangsSSand because they have shown that in all
likelihood they will face persecution by gang members if removed to El Salvador.
They also contend that the immigration judge (“IJ”) erred in denying their appli-
cation for withholding of removal, because they have shown that they have been
persecuted and have presented corroborating evidence demonstrating the dan-
gers faced by children in El Salvador.
      Because the Board of Immigration Appeals (“BIA”) affirmed the IJ’s deci-
sion without opinion, we review the findings of the IJ. Chen v. Gonzales, 470
F.3d 1131, 1134 (5th Cir. 2006). We apply the substantial evidence test in re-
viewing the IJ’s factual findings. Id. That standard requires that the decision
be based on the evidence presented and be substantially reasonable. Carbajal-
Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996). The petitioner has “the bur-
den of showing that the evidence is so compelling that no reasonable factfinder
could reach a contrary conclusion.” Chen, 470 F.3d at 1134 (internal quotation
marks and citation omitted).
      Petitioners have not met that burden. To be members of a particular so-
cial group, they must share a common immutable characteristic that they cannot
change or should not be required to change because it is fundamental to their in-
dividual identity or conscience. Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th
Cir. 2006). They have not made such a showing. See In re S-E-G-, 24 I&N Dec.
579, 584 (BIA 2008); In Re E-A-G-, 24 I&N Dec. 591, 594 (BIA 2007).
      The characteristics of youth and resistance to gang activity are too gener-
alized and do not provide a meaningful basis for distinguishing the petitioners
from other persons. Therefore, the IJ did not err in determining that they failed
to demonstrate that they are entitled to asylum, so they cannot meet the more
stringent standard for withholding of removal. See Eduard v. Ashcroft, 379 F.3d
182, 186 n.2 (5th Cir. 2004). Accordingly, the petition for review is DENIED.

                                         2